Citation Nr: 1035061	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
gastrointestinal disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as due to or aggravated by posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from September 1943 to February 
1946.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, on behalf of the RO in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).

The issue of entitlement to service connection for a 
gastrointestinal disorder, to include as due to or aggravated by 
posttraumatic stress disorder (PTSD), and the issue of 
entitlement to service connection for coronary artery disease, to 
include as due to or aggravated by PTSD, are addressed in the 
remand portion of the decision below and are remanded to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a gastrointestinal disorder was last 
denied in an unappealed April 1985 rating decision.

2.  Evidence associated with the claims file since the unappealed 
April 1985 rating decision raises a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSION OF LAW

New and material evidence has been submitted since the April 1985 
rating decision, and the Veteran's claim for service connection 
for a gastrointestinal disorder, to include as due to or 
aggravated by PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans in the development of claims.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, the Board is not precluded from 
adjudicating the issue of whether new and material evidence has 
been submitted to reopen the Veteran's claim of entitlement to 
service connection for a gastrointestinal disorder because the 
claim is reopened.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from September 
1943 to February 1946.  In July 1947, the Veteran submitted an 
initial claim of entitlement to service connection for a 
gastrointestinal disorder, which was denied in November 1947.  In 
January 1985, the Veteran submitted a claim reopen the issue of 
entitlement to service connection for a gastrointestinal 
disorder, which was denied in April 1985.  The Veteran did not 
perfect an appeal and, thus, the April 1985 decision became 
final.  In July 2005, the Veteran submitted another claim reopen 
the issue of entitlement to service connection for a 
gastrointestinal disorder, which was denied in July 2006.  After 
perfecting an appeal, the claim was certified to the Board.  In 
April 2010, the Board remanded the claim for re-adjudication.  In 
July 2010, the denial of the Veteran's claim to reopen was 
continued and the claim was remitted to the Board for further 
appellate review.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If 
the claim is reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Here, the RO determined that new and material evidence was not 
presented to reopen the Veteran's claim of entitlement to service 
connection for a gastrointestinal disorder.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993) (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Because the 
April 1985 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans, 
9 Vet. App. at 282-83.

The evidence of record at the time of the April 1985 rating 
decision included the Veteran's statements and assertions; his 
service treatment and personnel records; statements from the 
Veteran's mother and spouse; an October 1947 hospital discharge 
summary; November 1947 clinical findings of anorexia, weakness, 
fatigue, gastric distress, and loss of weight; and private 
treatment reports and work-related treatment reports dated from 
April 1977 to August 1985.  Significantly, the October 1947 
hospital discharge summary demonstrated that gastrointestinal x-
rays were normal, but that a gastric analysis showed "rather 
high free and total acidity."  Ultimately, it was determined 
that the Veteran's complaints of nausea, rare episodes of 
vomiting, occasional epigastric pain, and weight loss were due to 
"hyperacidity."  Further, it was "possible that there is a 
psychic reason for some of his trouble also."

Since the April 1985 rating decision, the Veteran submitted an 
August 1947 letter from VA informing the Veteran that he was 
placed on a waiting list for admission into a hospital due to 
lack of space; evidence of a 1997 operation to remove a benign 
polyp, which revealed extensive diverticulosis; an episode of 
gastrointestinal hemorrhaging in 1998; an October 2003 operative 
report demonstrating a subtotal colectomy with coloproctostomy; 
private treatment reports, dating from December 1997 to November 
2003, demonstrating complaints of acute gastrointestinal 
bleeding, constipation, a syncopal episode, and cramping; 
prescriptions for a variety of medications; and work leave 
requests.  

Also, during the pendency of this appeal, service connection was 
granted for the Veteran's PTSD.  Pursuant to the Veteran's claim 
of entitlement to service connection for PTSD, and his subsequent 
claim for an increased initial rating, he underwent VA 
psychiatric examinations.  During an October 2005 VA psychiatric 
examination, the Veteran reported that, for 6 months following 
his active duty service, he was "wild," which included drinking 
heavily.  The examiner suggested that the Veteran's heavy 
drinking "may have been" associated with his gastrointestinal 
issues.  Further, as a result of a March 2008 VA psychiatric 
examination, the examiner determined that the Veteran abused 
alcohol shortly after his active duty service and that such abuse 
was "due to the primary service-connected mental disorder of 
PTSD.  The Veteran drank to erase his memories."

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  Additionally, service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, service connection may be granted on a secondary basis 
where a disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2009).  Moreover, service connection may be granted on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected condition, but may also be 
granted where a service-connected disability has aggravated a 
nonservice-connected disability, with compensation being paid for 
the amount of disability which exceeded "the degree of 
disability existing prior to the aggravation."  Allen v. Brown, 
7 Vet. App. 439 (1994) (en banc).

Additionally, "no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse of 
alcohol or drugs."  38 U.S.C.A. § 1110; see also 38 C.F.R. §§ 
3.1(n), 3.301 (2009).  However, service connection is not 
precluded for an alcohol or drug abuse disability secondary to a 
service-connected disability.  Allen v. Principi, 237 F. 3d 1368, 
1381 (Fed. Cir. 2001).

Comparing the evidence received since the April 1985 rating 
decision to the evidence of record before then, the Board finds 
that the Veteran has submitted new and material evidence in 
support of his claim.  The evidence of record at the time of the 
November 1947 or April 1985 rating decision did not include a 
diagnosis of PTSD; evidence of a possible etiological 
relationship between the Veteran's now service-connected PTSD and 
his alcohol abuse; or evidence of a possible etiological 
relationship between the Veteran's alcohol abuse and a 
gastrointestinal disorder.  Moreover, when considering this 
evidence with the October 1947 hospital discharge wherein it was 
determined that there was a possible "psychic" etiology for the 
Veteran's gastrointestinal issues, the Board finds that the 
evidence submitted since the last prior denial raises a 
reasonable possibility of substantiating the Veteran's claim.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.156(a), 3.310; Allen, 237 
F. 3d at 1381.  Thus, the service connection claim for a 
gastrointestinal disorder is reopened.


ORDER

New and material having been received, the claim of entitlement 
to service connection for a gastrointestinal disorder, to include 
as due to or aggravated by PTSD, is reopened, and to this extent 
only, the appeal is granted. 


REMAND

A.   Gastrointestinal Disorder 

As found above, the Veteran has submitted new and material 
evidence sufficient to reopen the previously disallowed claim of 
entitlement to service connection for a gastrointestinal 
disorder.  38 C.F.R. § 3.156(a).  Specifically, the October 2005 
and March 2008 VA examinations indicated a possible relationship 
between the Veteran's now service-connected PTSD and alcohol 
abuse, and indicated a possible relationship between the 
Veteran's alcohol abuse and his gastrointestinal disorder.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, 237 F. 3d at 1381.  
The October 1947 hospital discharge summary indicated that it was 
"possible" that there was a "psychic" reason for the Veteran's 
gastrointestinal issues.  The October 2005 examiner opined that 
the Veteran's gastrointestinal disorder "may have been" 
associated with his heavy drinking.  Further, while the March 
2008 examiner associated the Veteran's alcohol abuse with his 
service-connected PTSD, an opinion as to the relationship between 
the Veteran's alcohol abuse and his gastrointestinal issues was 
not rendered.  Medical evidence couched in terms of "may" or 
"possible" is too speculative to establish service connection.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992).  The evidence of record is otherwise 
silent as to whether the Veteran's alcohol abuse is related to a 
gastrointestinal disorder.

VA's duty to assist includes affording veterans a VA examination 
when the evidence of record is insufficient to decide their 
claim.  38 C.F.R. § 3.159.  Because the relevant evidence of 
record is too speculative to establish service connection, the 
Board finds that remanding this claim for a VA examination is 
necessary in order to fulfill VA's statutory duty to assist the 
Veteran.  38 C.F.R. § 3.159; see Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information for 
evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 
(1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

B.  Coronary Artery Disease

In August 2005, the Veteran submitted claim of entitlement to 
service connection for coronary artery disease, to include as 
secondary to his service-connected PTSD.  In November 2006, after 
this claim was denied, the Veteran submitted a notice of 
disagreement.  The denial of this claim was then continued in a 
September 2007 Statement of the Case.  The Veteran submitted 
correspondence in September 2007 that was interpreted by the RO 
as another claim to reopen the issue of entitlement to service 
connection for coronary artery disease.  In April 2010, the Board 
found that the September 2007 correspondence was a timely and 
adequate substantive appeal and, thus, the Board had jurisdiction 
to review the claim.  Further, the Board found that the Veteran's 
service-connection claim for coronary artery disease was 
incorrectly captioned and evaluated in the September 2007 
Statement of the Case.  Consequently, the Board remanded the 
claim for re-adjudication, to specifically include 
consideration of whether the Veteran's coronary artery disease 
was due to or aggravated by his service-connected PTSD.

In July 2010, the RO re-adjudicated the Veteran claim of 
entitlement to service connection for coronary artery disease, to 
include as due to his service-connected PTSD.  The RO, however, 
failed to consider whether the Veteran's coronary artery disease 
was aggravated by his service-connected PTSD.  The denial of 
the claim was continued and the case was remitted to the Board.

Compliance with Board remand directives is not optional or 
discretionary and the Board errs as a matter of law when it fails 
to ensure substantial compliance therewith.  Stegall v. West, 11 
Vet. App. 268 (1998).  The July 2010 re-adjudication of the 
Veteran's claim did not include consideration of possible 
aggravation and, thus, did not substantially comply with the 
Board's April 2010 remand directives.  Consequently, the Board 
must remand this claim in order for the RO to re-adjudicate the 
Veteran service-connection claim for coronary artery disease, to 
include as due to or aggravated by his service-connected PTSD.

Accordingly, the case is remanded for the following action:

1.  The RO must re-adjudicate the Veteran's 
claim of entitlement to service connection 
for coronary artery disease, to include as 
secondary to PTSD.  The RO must 
specifically address whether the 
Veteran's coronary artery disease was 
aggravated by his service-connected 
PTSD.  See 38 C.F.R. § 3.310.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the presence of a gastrointestinal 
disorder and, if any present, the severity 
and etiology thereof.  All pertinent 
symptomatology and findings must be reported 
in detail.  All indicated tests and studies 
must be performed.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the Veteran's service 
treatment records.  After a review of the 
Veteran's service treatment records and post-
service medical records, the examiner must 
render an opinion as to whether any currently 
diagnosed gastrointestinal disorder is: (1) 
related to the Veteran's active military 
service; (2) due to or aggravated by the 
Veteran's service-connected PTSD, to include 
alcohol abuse; and (3) due to or aggravated 
by any medications prescribed pursuant to a 
service-connected disability.  A complete 
rationale for any opinion expressed must be 
included in the examination report.  If the 
examiner cannot render an etiological opinion 
without resorting to mere speculation, the 
examiner must explain in detail as to why 
speculation is required.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above actions have been 
completed, the RO must readjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


